DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received on 06/08/2022 is acknowledged.  Claims 142, 149-150 and 152 have been amended. 
Claims 142-163 are currently pending.  Claims 143-144, and 152-158 and 160-163 are withdrawn.  Claims 142, 145-151, and 159 have been treated on the merits.  
In light of the amendment the rejection of claim 149 under 35 U.S.C. 112(b) is withdrawn.  
Response to Arguments
Applicant argues that that multiple members of immunoglobulin superfamily which produce costimulatory response are disclosed in the specification, citing paragraph [0254], which corresponds to [0300] of the USPGPub of the instant application, and [0305] of the USPGPub of the parent application.  
Applicant’s arguments have been found persuasive and the rejection under 35 U.S.C. 112(a) is withdrawn.
A new grounds of rejection is presented below.  
Claims 143-144, 152-158, and 160-163 remain withdrawn. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 142, 145-148, 150 and 159 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPGPub 20110070154) and further in view of Ta (“Enzymatic single-chain antibody tagging: a universal approach to targeted molecular imagining and cell homing in cardiovascular disease” Circ Res. 2011, 109(4) 365-373 and Supplemental information/IDS submitted).  
Regarding claim 142 and the limitation A human cell having an agent linked thereto via a sortase recognition sequence, wherein the agent is linked to an endogenous, non-genetically engineered protein of the human cell, and wherein the human cell has not been genetically engineered to express a protein comprising a sortase recognition sequence, wherein the agent comprises a cytokine, an antigen, a costimulatory molecule, or an adjuvant. ” Hyde teaches the creation of artificial antigen presenting cells that are designed to have receptors or components on the cell surface ([0067]-[0068], [0015]-[0024]).  Hyde teaches that the cell may be a red blood cell ([0022]), and further teaches numerous cell types ([0077]).  Hyde teaches that methods of conjugation known in the art may be used to attach the desired receptors to the cell, including chemical modification ([0205], [0190]-[0197]).  
Hyde does not teach a method by which receptors are conjugated to the cell surface using sortase and endogenous protein on the cell.  This difference however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as conjugating cell surfaces with proteins by Ta. 
In the same field of endeavor Ta teaches a robust, highly reproducible, method of conjugation for modifying a non-engineered cells by introducing a site specific tag onto endogenous proteins which has a sortase reactive sequences, (Figure 1 C(B), Methods, Supplemental-Labelling of CHO cells and mononuclear cells (MNC) with anti-LIBS-LPETG).  
One of ordinary skill in the art would find it obvious that the method of conjugation used in the method of Hyde could be the conjugation method taught by Ta, as both are taught in the same field of endeavor.  One of ordinary skill in the art would be motivated do so to modify the cells using biochemically robust and site specific method which uses mild conditions to modify cells which will subsequently be used in vivo.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Ta teaches the method is robust and highly reproducible, and further Hyde teaches that methods known in the art may be used.   
	 Regarding claim 145-148 and the limitations “wherein the human cell is a hematopoietic stem cell (HSC). “, “wherein the human cell is a myeloid progenitor cell or a lymphoid progenitor cell.”, “wherein the human cell is a red blood cell”, “wherein the human cell is selected from the group consisting of a lymphocyte, a monocyte, a dendritic cell, a macrophage, a neutrophil, a mast cell, an eosinophil, a basophil, and a natural killer (NK) cell”  Hyde teaches that the cell may be a red blood cell, a bone marrow cell, i.e. myeloid progenitor cell, bone marrow stem cell, i.e. hematopoietic stem cell, as well as various blood cell types including white blood cells which encompasses lymphocyte, a monocyte, a dendritic cell, a macrophage, a neutrophil, a mast cell, an eosinophil, a basophil, and a natural killer (NK) cell ([0077], [0132]).  Hyde further teaches that the HSC may be partially differentiated so that they develop into erythrocytes in vivo ([0134]), i.e. Hyde teaches myeloid progenitor cells.  
Regarding claims 150 and the limitation “wherein the agent comprises a costimulatory molecule, and the costimulatory molecule is a B7 molecule, an ICOS ligand, a TNF alpha family member, 4-1BBL, OX40, or OX40L.”, Hyde teaches the artificial cells may have Tumor necrosis factor alpha as the active agent as well as numerous receptors ([0373]).
Regarding claim 159 and the limitation ”wherein the sortase recognition sequence comprises LPXTG.” Ta teaches using a sortase sequence having the sequence of LPETG (Figure 1).


Claim(s) 149 and 151 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde and Ta as applied to claims 142, 145-148, 150 and 159 above, and further in view of Wang (CN102559600, English language translation attached provided by Google Patents).
For a discussion of what Hyde and Ta teach, see the above section.  
Regarding claims 149 and 151 and the limitations “wherein the agent comprises a costimulatory molecule, and the costimulatory molecule is a molecule that binds to a CD28 family receptor, a molecule that binds to a CD2 family receptor, a molecule that binds to ICOS, a molecule that binds to CD27, or a molecule that binds to 4-1BB (CD137) “,  “wherein the agent comprises a costimulatory molecule, and the costimulatory molecule is 4-1BBL.”  Hyde and Ta do not teach using 4-1BBL as the surface receptor on artificial antigen presenting cell.  This difference however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as artificial antigen presenting cells by Wang. 
In the same field of endeavor, Wang teaches that an artificial antigen presenting cell may be created which has 4-1BBL on its surfaces, and teaches that the artificial antigen presenting cells with 4-1BBL on their surface promote the amplification of natural killer cells (Abstract, Claims).
One of ordinary skill in the art would thus find it obvious that the cells of Hyde and Ta could be designed to have 4-1BBL as the surface receptor which is conjugated to the cell, as Wang teaches the creation of artificial antigen presenting cells with this receptor/ligand on the surface of cells.  One of ordinary skill in the art would be motivated to do so to create an artificial antigen presenting cells which stimulates the production of NK cells.  One of ordinary kill in the art would further have a reasonable expectation of success in doing so as the sequence of 4-1BBL is known and the method of conjugation is taught to be robust and highly reproducible, and additionally Wang teaches artificial antigen presenting cells with this receptor.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657